Appeal from a judgment of the Supreme Court at Special Term, entered August 27, 1976, which, in a proceeding pursuant to section 330 of the Election Law, invalidated and declared null and void the designating petition and any certificate of nomination filed on behalf of John E. Flynn designating him as a candidate of the Conservative Party for the position of New York State Senate from the 35th Senatorial District, Counties of Westchester and Bronx. The present proceeding was not properly instituted within the 14-day period required by subdivision 1 of section 330 of the Election Law (see Matter of Radda v Acito, 54 AD2d 531). Judgment reversed, on the law and the facts, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.